Citation Nr: 0519858	
Decision Date: 07/21/05    Archive Date: 08/03/05

DOCKET NO.  04-14 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel







INTRODUCTION

The veteran served on active duty from February 1994 to 
May 1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
Atlanta, Georgia, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied service connection for 
PTSD.  The veteran filed a notice of disagreement (NOD) which 
was received by VA in September 2003.  A statement of the 
case (SOC) was issued in April 2004.  A substantive appeal 
(VA Form 9) was received by VA that same month.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify you if further 
action is required on your part.


REMAND

A review of the record reflects that the veteran has 
contended she was the subject of sexual harassment/assault 
while serving in Korea, and subsequently while serving at 
Fort Campbell, Kentucky.  The events in Korea do not appear 
to have been corroborated.  The essential aspects of the 
incident in Kentucky, however, have been corroborated.  

The evidence also shows that the veteran was treated in Korea 
following an apparent suicide attempt, when she overdosed on 
various medications.  Following this treatment, it was 
indicated the veteran had an adjustment disorder with mixed 
disturbance of emotions and conduct that had resolved.  A 
psychiatric evaluation does not appear to have been 
accomplished at the time the veteran was examined in 
connection with her discharge from service in 1996, although 
at the time she reported experiencing "Depression or 
excessive worry."  It was noted, that she was seen at "DW 
Mental Health for depression x 1 yr ago."  Post service 
medical records reflect various psychiatric diagnoses, 
including dysthymia, major depression and PTSD.  

Although more recent medical evaluations exclude PTSD as a 
current diagnosis, finding instead the veteran has major 
depressive disorder, these evaluations did not address 
whether there was any relationship between major depressive 
disorder, and the veterans complaints and behavior noted in 
service.  This should be accomplished on Remand, together 
with an effort to obtain the records of treatment for 
depression the veteran apparently had one year prior to her 
service discharge.  

Under the circumstances described above, this case is 
remanded for the following:  

1.  A request to the appropriate source should be 
made for the veteran's service personnel records, 
from which it should be determined her unit and 
place of assignment in February 1995.  Thereafter, 
a request to the appropriate entity for records of 
any treatment she may have had at the Mental Health 
Clinic serving that unit should be made.  

2.  Next, the veteran should be scheduled for a VA 
psychiatric examination to ascertain whether any 
current psychiatric disability was manifested in 
service.  Any indicated special studies should be 
accomplished, and the examiner should be provided 
the veteran's claims folder for review.  For any 
psychiatric disorder currently diagnosed, the 
examiner should be asked to opine whether it is at 
least as likely as not that its symptoms were 
manifested in service, to include the occasion of 
the veteran's overdose of pills for which she was 
treated in November 1994.  

3.  Thereafter, the veteran's claim should be re-
adjudicated.  If service connection for a 
psychiatric disorder remains denied, she and her 
representative should be provided a supplemental 
statement of the case and given an opportunity to 
respond before the case is returned to the Board 
for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




